OPINION OF THE COURT
Per Curiam:
The staff judge advocate’s post-trial review erroneously states that the accused’s company commander, Captain Nelson, testified "the accused was immature and less than truthful in most of his dealings.” In fact, Captain Nelson testified to that effect concerning one Private Uhrig, a witness in the case. As the accused denied committing the offense charged, a substantial issue of credibility existed on the record. The review is unacceptable, therefore, because it is "misleading on an important point.” United States v Samuels, 22 USCMA 238, 239, 46 CMR 238, 239 (1973); United States v Cruse, 21 USCMA 286, 288, 45 CMR 60, 62 (1972).
The decision of the United States Army Court of Military Review is reversed, and the record of trial is remanded to the Judge Advocate General of the Army, for return to another convening authority for a new post-trial review and action.